MacRae, J.:
His Honor followed the statute (The Code, §32) when he instructed the jury that the affidavit of the woman was presumptive evidence against the defendant. If presumptive it might be rebutted by testimony; if not rebutted the preponderance upon the issue of paternity was on the side of the State, and there could be no even balance. State v. Williams, 109 N. C., 846; State v. Rogers, 79 N. C., 609.
The second exception cannot be sustained. The Judge may now by statute hand his charge in writing to the jury; surely he may at their request send them a memorandum of certain dates necessary to be remembered in order to enable them to reach a conclusion. Only one item of this memorandum was objected to by defendant’s counsel, and this item was necessary to enable the jury to understand the others.
The third exception was taken in apt time, but is not sustained. The witness Thomas McNeill, the father of the prosecutrix, was testifying for the State, and, in reply to a question upon his cross-examination, said: “I do not keep a bawdy-house.” The defendant afterwards offered a witness who testified that the character of Thomas McNeill was not good, and the Solicitor asked him on cross-examination, “What is it bad for ? ” The reply was, “ It is bad for keeping a bawdy-house.” If McNeill’s testimony on this point could have been'contra dieted it must have been b}r direct testimony' and not by hearsay evidence as to his character. The question was for no other purpose than to impeach his whole testimony. The answer was a direct and positive denial, and was conclusive unless contradicted by testimony other than that as to character.
*840The last exception has been disposed of by the ruling of this Court in State v. Burton, 113 N. C., 655, and Myers v. Stafford, at this Term, where it was said in substance that a bastardy proceeding is an anomalous one since the Act of 1879, being civil in safar as it seeks to hold the defendant liable for the support of the child, but that by virtue of said act, section 35 of The Code, it is criminal in its nature as regards the fine directed, to be imposed.
It properly stood for trial on the day when it was tried.
No Error.